DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 10/22/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


Drawings
The drawings are objected to because Figs. 8, 9, and 10 are blurry and hard to read / understand.  The Examiner suggests inserting corrected drawings in the same way that corrected drawings were inserted in related Application No. 17/508,809.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
¶ 0001: Add the corresponding patent number (11,182,239).
Appropriate correction is required.


Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
Claim 1: Indent further each limitation beginning with either “…a plurality of…” or “metadata that…”.  The intent is to show that only these limitations indicate what the claimed data repository is storing.  Currently, it looks as if every part of Claim 1 is stored in the data repository.  See, e.g., Fig. 1 of the instant application for guidance.
Claim 1: Change from “of time periods;” to “of time periods; and” (page 43).
Claim 12: Change from “display fault status in the additional information using color, shading, or hash” to “display a fault status in the additional information using color, shading, or hash” (page 46).
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“…an application programming interface (API) gateway configured to receive…” in Claim 1,
“…an ingestion layer configured to ingest…” in Claim 1,
“…a display API configured to generate…” in Claim 2, and
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “an application programming interface (API) gateway” which is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the hardware structure that should support this claim limitation is missing, and the drawings (e.g. Fig. 1 of the instant application) do not show the API gateway as anything other than a generic block in a block diagram.

Because Claims 2-20 depend upon Claim 1, Claims 2-20 are additionally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Claim 2 recites “a display API” which is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the hardware structure that should support this claim limitation is missing, and the drawings (e.g. Fig. 1 of the instant application) do not show the display API as anything other than a generic block in a block diagram.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim limitations:
“…an application programming interface (API) gateway configured to receive…” in Claim 1, and
“…a display API configured to generate…” in Claim 2
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
As mentioned above, the hardware structure(s) that should support these claim limitations is/are missing in the disclosure.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Because Claims 2-20 depend upon Claim 1, Claims 2-20 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Step 1: Is/are the claim(s) to a process, machine, manufacture, or composition of matter?
	Yes.

	Step 2A, Prong I: Is/are the claim(s) directed to a law of nature, a natural phenomenon, or an abstract idea?
	Yes: (an) abstract idea(s).

	Claim 1 recites:
a data repository storing: a plurality of metrics describing operational behavior of a plurality of software programs executing in an enterprise system, wherein each set of the plurality of metrics represents data for a different time period in a plurality of time periods; a plurality of events, wherein each of the plurality of events represents a behavior of interest over time in the plurality of software programs, wherein at least one of the plurality of events comprises a fault in a first software program; metadata that correlates the plurality of events to at least some of the plurality of metrics over the plurality of time periods; a plurality of ingested metrics comprising the plurality of metrics enriched with the metadata; a plurality of time slices, wherein each of the plurality of time slices comprises a corresponding data structure for storing the plurality of ingested metrics in the plurality of time periods; a plurality of heat maps stored in the plurality of time slices, the plurality of heat maps summarizing operational behavior of the plurality of software programs in ones of the plurality of time periods;
an application programming interface (API) gateway configured to receive the plurality of metrics;
an ingestion layer configured to ingest the plurality of metrics to form the plurality of ingested metrics; and
a tumbling window processor configured to process the plurality of ingested metrics and the plurality of events into the plurality of heat maps, 
sort the plurality of heat maps into the plurality of time slices, and
populate the plurality of time slices with the plurality of ingested metrics.

	The ‘storing’ limitation of # 1 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a data repository,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a data repository” language, “storing” in the context of this claim encompasses a person either writing data down on paper or using a generic computer component to store data.

	The ‘receive’ limitation of # 2 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an application programming interface (API) gateway,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “an application programming interface (API) gateway” language, “receiving” in the context of this claim encompasses the person, e.g., getting either a printout of data on paper or loading data generically on a computer / display.

	The ‘ingest’ limitation of # 3 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an ingestion layer,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “an ingestion layer” language, “ingesting” in the context of this claim encompasses the person manipulating data on paper or on a generic display.

	The ‘process’ limitation of # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a tumbling window processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a tumbling window processor” language, “processing” in the context of this claim encompasses the person manipulating data on paper or on a generic display.

	The ‘sort’ limitation of # 5 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a tumbling window processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a tumbling window processor” language, “sorting” in the context of this claim encompasses the person manipulating data on paper or on a generic display.

	The ‘populate’ limitation of # 6 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a tumbling window processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a tumbling window processor” language, “populating” in the context of this claim encompasses the person manipulating data on paper or on a generic display.

	Claim 2 recites:
a display API configured to generate an output for displaying the plurality of time slices.

	The ‘generate’ limitation of # 7 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a display API,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a display API” language, “generating” in the context of this claim encompasses the person writing data on paper or displaying the data on a generic display.

	Claim 3 recites:
	wherein the display API is further configured to:
receive user input selecting one of the plurality of time slices displayed as a selected time slice, and
responsive to selecting, display a first heat map from the plurality of heat maps that is associated with the selected time slice.

	The ‘receive’ limitation of # 8 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a display API,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a display API” language, “receiving” in the context of this claim encompasses the person inputting data, e.g. on a printout on paper or on a generic display.

	The ‘display’ limitation of # 9 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a display API,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a display API” language, “displaying” in the context of this claim encompasses the person displaying the data on a generic display.

	Claim 4 recites:
	wherein the display API is further configured to:
generate the output for displaying the plurality of time slices adjacent to each other,
display a line longitudinally through the plurality of time slices,
display metrics related to the plurality of software programs above the line, and
display metrics related to the enterprise system below the line.

	The ‘generate’ limitation of # 10 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a display API,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a display API” language, “generating” in the context of this claim encompasses the person writing data on paper or displaying the data on a generic display.

	The ‘display’ limitations of # 11-13 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a display API,” nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, but for the “a display API” language, “displaying” in the context of this claim encompasses the person displaying the data on a generic display.

	Claim 5 recites:
	wherein the ingestion layer further comprises:
a domain separation engine configured to separate the plurality of metrics into a first domain and a second domain,…

	The ‘separate’ limitation of # 14 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an ingestion layer,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “an ingestion layer” language, “separating” in the context of this claim encompasses the person manipulating data on paper or on a generic display.

	Claim 6 recites:
	a caching module configured to:
hash the second domain to generate hashed data, and
cache the hashed data.

	The ‘hash’ limitation of # 15 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “caching module,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “caching module” language, “hashing” in the context of this claim encompasses the person manipulating data on paper or on a generic display.

	The ‘cache’ limitation of # 16 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “caching module,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “caching module” language, “caching” in the context of this claim encompasses the person merely using generic storage to store data.

	Claim 7 recites:
	wherein the display API is further configured to:
receive user input selecting one of the plurality of time slices displayed as a selected time slice, and
responsive to selecting, display a first heat map from the plurality of heat maps that is associated with the selected time slice, wherein the first heat map comprises a plurality of rows and a plurality of columns.

	The ‘receive’ limitation of # 17 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a display API,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a display API” language, “receiving” in the context of this claim encompasses the person inputting data, e.g. on a printout on paper or on a generic display.

	The ‘display’ limitation of # 18 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a display API,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a display API” language, “displaying” in the context of this claim encompasses the person displaying the data on a generic display.

	Claims 8 and 9 merely further describe the plurality of rows and the plurality of columns claimed in Claim 7.

	Claim 10 recites:
	wherein the display API is further configured to:
receive additional user input representing selection of a cell in the plurality of rows and the plurality of columns, and
display, responsive to receiving the additional user input, additional information represented by a summary graphic in the cell.

	The ‘receive’ limitation of # 19 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a display API,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a display API” language, “receiving” in the context of this claim encompasses the person inputting data, e.g. on a printout on paper or on a generic display.

	The ‘display’ limitation of # 20 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a display API,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a display API” language, “displaying” in the context of this claim encompasses the person displaying the data on a generic display.

	Claim 11 recites:
wherein the display API is further configured to:
display the additional information by displaying a second table comprising columns of specific error or metric types with respect to rows of the different functions.

	The ‘display’ limitation of # 21 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a display API,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a display API” language, “displaying” in the context of this claim encompasses the person displaying the data on a generic display.

	Claim 12 recites:
	wherein the display API is further configured to:
display fault status in the additional information using color, shading, or hash patterns in cells of the second table.

	The ‘display’ limitation of # 22 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a display API,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a display API” language, “displaying” in the context of this claim encompasses the person displaying the data on a generic display.

	Claim 13 recites:
	wherein the display API is further configured to:
display a number of different kinds of errors in the additional information in cells of the second table.

	The ‘display’ limitation of # 23 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a display API,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a display API” language, “displaying” in the context of this claim encompasses the person displaying the data on a generic display.

	Claim 14 recites:
wherein the display API is further configured to:
display the additional information in a set of graphs showing statistics for a particular function selected from among the different functions displayed in the rows.

	The ‘display’ limitation of # 24 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a display API,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a display API” language, “displaying” in the context of this claim encompasses the person displaying the data on a generic display.

	Claim 15 recites:
wherein the display API is further configured to:
display the set of graphs as one or more lines showing one or more counts of events over time, wherein each of the one or more lines represents one of the different functions.

	The ‘display’ limitation of # 25 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a display API,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a display API” language, “displaying” in the context of this claim encompasses the person displaying the data on a generic display.

	Claim 16 recites:
	wherein the display API is further configured to:
receive further user input selecting a cell in the second table, and
display, responsive to receiving the further user input, detailed information regarding a specific event and a specific metric.

	The ‘receive’ limitation of # 26 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a display API,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a display API” language, “receiving” in the context of this claim encompasses the person inputting data, e.g. on a printout on paper or on a generic display.

	The ‘display’ limitation of # 27 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a display API,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a display API” language, “displaying” in the context of this claim encompasses the person displaying the data on a generic display.

	Claim 17 recites:
wherein the display API is further configured to:
display the specific event and the specific metric by displaying a name of an event, a component of a software as a service in which the event occurred, a reason why the event occurred, and a message thrown by the component as a result of the event.

	The ‘display’ limitation of # 28 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a display API,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a display API” language, “displaying” in the context of this claim encompasses the person displaying the data on a generic display.

	Claim 18 recites:
wherein the display API is further configured to:
display a hyperlink address related to the component.

	The ‘display’ limitation of # 29 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a display API,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a display API” language, “displaying” in the context of this claim encompasses the person displaying the data on a generic display.

	Claim 19 recites:
	wherein the display API is further configured to:
receive a command to test the component.

	The ‘receive’ limitation of # 30 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a display API,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a display API” language, “receiving” in the context of this claim encompasses mere data gathering.

	Claim 20 recites:
wherein the display API is further configured to:
receive a command to mitigate a fault in the component.

	The ‘receive’ limitation of # 31 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a display API,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a display API” language, “receiving” in the context of this claim encompasses mere data gathering.

	Step 2A, Prong II: Do/does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
	No.

	This judicial exception is not integrated into a practical application.  In particular, the claims only recite the following additional elements:
a data repository (Claim 1),
an application programming interface (API) gateway (Claim 1),
an ingestion layer (Claims 1 and 5),
a tumbling window processor (Claim 1), and
a display API (Claims 2-4, 7, and 10-20).
	The additional elements are recited at a high-level of generality (i.e., generic computer components performing a generic computer functions) such that they amount to no more than components comprising mere instructions to apply the exception.  Accordingly, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s).

	Step 2B: Do/does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	No.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the aforementioned additional elements amount to no more than components comprising mere instructions to apply the exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Additionally, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).

For at least the reasoning provided above, Claims 1-20 are patent ineligible.


Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101, set forth in this Office action.

Claims 2-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claim 1 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…a tumbling window processor configured to process the plurality of ingested metrics and the plurality of events into the plurality of heat maps, sort the plurality of heat maps into the plurality of time slices, and populate the plurality of time slices with the plurality of ingested metrics.”

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Marchant et al. (U.S. Patent No. US 9,098,412 B1), hereinafter “Marchant”

	Marchant: Fig. 2; Marchant: col. 11, lines 54-67; and Marchant: col. 12, lines 1-21 teach that the total or overall network latency at each point in time as represented in the graph 128 regarding the network latency may be further partitioned or broken down in a variety of different ways.  In connection with reads and writes, the overall network latency at a point in time as represented in the top graph 128 may be partitioned to include a first amount of network latency attributed by read operations and a second amount of network latency attributed by write operations.  The foregoing first and second amounts at each point in time (time of day as represented in the top portion graph) may be displayed using a first heat map 220a for network latency due to reads and a second heat map 220b for network latency due to writes.  The heatmaps of 220 may be color coded, shaded, or otherwise provide some other visual indication regarding graduated levels regarding an amount of network latency attributed by read operations and an amount of network latency attributed by write operations.  The heatmap provides an example of such a visual indicator whereby the level of saturation or darkness may indicate an amount of network latency.  The darker that portions of the heatmaps 220a, 220b are at various points, the larger the contribution to network latency.  For example, element 222 denotes a portion of the write heatmap 220b with the highest level of network latency contribution relative to other portions displayed in the heatmaps 220a, 220b.
	Further information is provided regarding the results of performing the first selected option 126a.  Element 202 indicates that writes contribute more to the network latency than reads which is illustrated by the heatmaps 220.  It should be noted that such a determination may be made with respect to a time period such as the 15 minute time period from 6:15-6:30am which caused the initial network latency threshold violation that generated the alert condition.

	Although conceptually similar to the claimed invention of the instant application, Marchant does not teach a tumbling window processor configured to process the plurality of ingested metrics and the plurality of events into the plurality of heat maps, sort the plurality of heat maps into the plurality of time slices, and populate the plurality of time slices with the plurality of ingested metrics.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
John et al. (U.S. Patent Application Publication No. US 2012/0166884 A1); teaching a hashing tool that can be used to generate Object UIDs from a software application.  The software application can be tested.  A change and release management system can receive Object UIDs involved in a defect uncovered during the testing.  The change and release management system can receive names of functions involved in the defect uncovered during the testing and defect fixing.  A graphical representation of function names versus Object UIDs for which the defect occurred can be created.
Marchant
Sridharan et al. (U.S. Patent No. US 9,262,851 B2); teaching systems, methods, and other embodiments associated with heat mapping of defects in software components.  In one embodiment, a method includes receiving feedback data that describes errors reported from a software product, wherein the software product includes components.  Records are retrieved that are associated with the errors reported, where a record links an error to a defect in a component from the software product.  A heat map is generated that has regions assigned to represent different components from the software product.  Graphical elements are generated and added to a region for each defect identified in a corresponding component, where a size of a visual area of the region is based, at least in part, on a number of graphical elements contained in the region.


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114